Case 1:18-cv-01377-HYJ-PJG ECF No. 54-24 filed 09/30/20 PagelD.825 Page 1 of 2

EXHIBIT 20
SEABELLIESCOWEABY7Z-RLMPBAS EEFHN054224 filed 65/28/28 PagelB.85¢6 Page 2 ef 2

NWARTRON 5000 NORTH US-131 231.832.5525
CORPORARON REED CITY. MICHIGAN 49677 Fox 231.932.3876

—+-sum the Smart Power® source

May 22, 2014

Loren Stein

By this writing you are advised NOT 0 STEP ON OR ENTER
NARTRON PREMISES under any ciroamstance.

Trespass is a serious offense and we will prosecute any
intrusions into Nartron property.

You should deposit with the Reed City Police Department
jJocated on Lincolm Avenue the office key and the gat key that you
were provided by Mr. Rautiola some time ago.

/

 

Ld

Norman Rautiola

Integrated savsecowrureconTROL® Systems
